         Case 1:19-cv-03456-ABJ Document 21 Filed 11/13/20 Page 1 of 13




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
ADAN MELVIN GALINDO GOMEZ,           )
a/k/a ADAN GALINDO                   )
                                     )
                  Plaintiff,         )
                                     )
       v.                            )  Civil Action No. 19-3456 (ABJ)
                                     )
UNITED STATES CITIZENSHIP            )
AND IMMIGRATION SERVICES,            )
                                     )
                  Defendant.         )
____________________________________)


                                  MEMORANDUM OPINION

       In 2018, plaintiff Adan Melvin Galindo Gomez, also known as Adan Galindo, applied to

adjust his immigration status to that of a lawful permanent resident, and the United States

Citizenship and Immigration Services (“USCIS”) denied his request in July 2019. Pl.’s Am.

Compl. [Dkt. # 10] (“First Am. Compl.”) ¶¶ 11, 15. This lawsuit followed. Compl. [Dkt. # 1].

Plaintiff asks the Court to declare the denial of his request for readjustment to be unlawful and to

compel USCIS to re-adjudicate his application. Id. at 6–9. Plaintiff also alleges that the agency

failed to comply with the Administrative Procedure Act (“APA”), 5 U.S.C. § 701 et seq., when it

made changes made to its governing Policy Manual in December 2019. Id. at 7–8.

       Defendant moved to dismiss the case for lack of subject matter jurisdiction, for failure to

state a claim upon which relief may be granted, and for improper venue, see Def.’s Mem. of P. &

A. in Supp. of Def.’s Mot. to Dismiss or Transfer [Dkt. # 15-1] (“Def’s Mem.”), and it asked in

the alternative to transfer the case to the Northern District of Texas. Id. at 20–24. Meanwhile,

plaintiff filed a motion seeking the entry of judgment in his favor on Counts One, Two, and Four.
         Case 1:19-cv-03456-ABJ Document 21 Filed 11/13/20 Page 2 of 13




Pl.’s First Mot. for Partial Summ. J. on Counts I, II and IV of First Am. Compl. [Dkt. # 13] (“First

Mot. for Summ. J.”); Pl.’s Renewed Mot. for Partial Summ. J. on Counts I, II and IV of First Am.

Compl. [Dkt. # 19] (“Renewed Mot. for Summ. J.”). The Court will grant defendant’s motion to

dismiss Counts One, Two, and Four for lack of subject matter jurisdiction under Federal Rule of

Civil Procedure 12(b)(1) and deny plaintiff’s motion with respect to those counts. The Court will

also dismiss Count Three for lack of jurisdiction because plaintiff does not have standing to

challenge the change to the USCIS Policy Manual under the APA. With that, the Court need not

take up the venue question.

                                        BACKGROUND

       Plaintiff is a citizen of El Salvador who resides in Arlington, Texas. First Am. Compl. ¶ 2.

In 1991, when he was 16, he entered the United States without inspection, and he has been subject

to an order of deportation since 1994. Id. ¶¶ 5–6; see also Ex. A to Pl.’s Mot. for Partial Summ. J.

[Dkt. # 19-1] (“USCIS Decision”) at 1. In 2001, plaintiff applied for and was granted Temporary




                                                 2
         Case 1:19-cv-03456-ABJ Document 21 Filed 11/13/20 Page 3 of 13




Protected Status (“TPS”), 1 First Am. Compl. ¶ 7, and he was permitted to remain and work in the

United States pursuant to 8 U.S.C. § 1254a(a)(1)(A)-(B). Plaintiff has remained in the United

States for the last nineteen years as a TPS beneficiary, except for one occasion when he left on

“advance parole” approved by USCIS in 2016. See Compl. ¶ 8–9. Plaintiff departed the United

States on August 11, 2016, and returned the same day. Id. ¶ 9–10.

       Approximately two years later, on June 28, 2018, plaintiff filed an Application to Register

Permanent Residence or Adjust Status (“Form I-485”) with USCIS, indicating that his last entry

into the United States was on August 11, 2016. See Compl. ¶ 11. USCIS denied plaintiff’s

application on July 11, 2019. Compl. ¶ 12; USCIS Decision. The decision letter informed the

plaintiff, “. . . you are ineligible as a matter of law to adjust status in the United States. You have

not established you are eligible for adjustment under INA 245(i). Therefore, USCIS must deny

your Form I-485.” USCIS Decision at 2. The agency stated:

               You indicated on your Form I-485 that your last entry into the United States
               was on August 11, 2016, as a Temporary Protective Status (TPS) recipient
               parolee . . . . [A]n alien shall be inspected and admitted in the same

1       Pursuant to the Immigration and Nationality Act (“INA”) of 1990, the Department of
Homeland Security (“DHS”) is vested with the authority to designate TPS to certain foreign
nationals who are already in the United States and grant these individuals reprieve from
undocumented status or deportation when they have fled natural disasters or certain dangerous
political situations. 8 U.S.C. §§ 1254a(b)(1)(A)–(C), 1103, 557. In 2018, DHS began terminating
TPS designations by nationality. See, e.g., Termination of the Designation of El Salvador for
Temporary Protected Status, 83 Fed. Reg. 2,654–60 (Jan. 18, 2018). As of November 2020,
beneficiaries from a number of countries, including El Salvador, retain TPS through at least
January 2021.         Temporary Protected Status, USCIS, last updated Sept. 8, 2020,
https://www.uscis.gov/humanitarian/ temporary-protected-status; see also Ramos v.
Nielson, 336 F.      Supp.     3d    1075    (N.D.      Cal.    2018),     vacated,      Ramos       v.
Wolf, 975 F.3d 872 (9th Cir. 2020) (stating certain beneficiaries retain TPS while preliminary
injunctions remain in effect); Update on Ramos v. Nielsen, USCIS, last updated Nov. 18, 2019,
https://www.uscis.gov/humanitarian/update-on-ramos-v-nielsen. (“The secretary’s determination
to terminate TPS for El Salvador will take effect no earlier than 365 days from the issuance of any
appellate mandate to the Ramos district court in order to allow for an orderly transition for affected
TPS beneficiaries.”).

                                                  3
         Case 1:19-cv-03456-ABJ Document 21 Filed 11/13/20 Page 4 of 13




               immigration status the alien had at the time of departure. At the time of your
               departure, your last entry status inside the United States was without being
               inspected, admitted, or paroled. The record indicates that before your TPS
               entry, you entered the United States without inspection, admission, or
               parole.

Id. at 1. 2 The letter also emphasized that plaintiff had been subject to a final order of deportation

since June of 1994. Id.

       Plaintiff’s initial complaint was filed on November 15, 2019, and in December 2019,

USCIS added a footnote (“Footnote 19”) to its Policy Manual governing the status of TPS

beneficiaries who leave the country and return. 3 Ex. 1 to Def’s Mot. [Dkt. # 15-1] (“Policy

Manual”); see also Ex. 2 to Def’s Mot. [Dkt. # 15-1] (“Policy Alert”). On March 16, 2020, plaintiff

amended his complaint to challenge the agency’s revision of the Policy Manual without notice and

comment rulemaking under section 553 of the APA. First Am. Compl. ¶¶ 28–36.

       The amended complaint includes the following claims:

       Count One: The agency’s decision denying plaintiff’s application for adjustment of status
       was arbitrary and capricious and should be set aside;

       Count Two: The agency’s decision denying plaintiff’s application for adjustment of status
       was not in accordance with the law and should be set aside;

       Count Three: USCIS failed to conduct the required notice and comment rulemaking when
       it added what plaintiff refers to as a new legislative rule to its Policy Manual; and

       Count Four: USCIS “unlawfully withheld and unreasonably delayed” a decision on
       plaintiff’s application for adjustment of status.

First Am. Compl. ¶¶ 23–37.




2      Citing Pub. L. 102-232, § 304(c)(1)(a)(ii).

3      The Policy Manual is the “centralized online repository for USCIS’s immigration policies”
and “assists immigration officers in rendering decisions.” About the Policy Manual, USCIS (last
updated Oct. 15, 2020), https://www.uscis.gov/policy-manual.

                                                  4
           Case 1:19-cv-03456-ABJ Document 21 Filed 11/13/20 Page 5 of 13




                                      LEGAL STANDARD

          In evaluating a motion to dismiss under either Rule 12(b)(1) or 12(b)(6), the Court must

“treat the complaint’s factual allegations as true and must grant plaintiff ‘the benefit of all

inferences that can be derived from the facts alleged.’”            Sparrow v. United Air Lines,

Inc., 216 F.3d 1111, 1113 (D.C. Cir. 2000) (internal citation omitted), quoting Schuler v. United

States, 617 F.2d 605, 608 (D.C. Cir. 1979); see also Am. Nat’l Ins. Co. v.

FDIC, 642 F.3d 1137, 1139 (D.C. Cir. 2011), quoting Thomas v. Principi, 394 F.3d 970, 972 (D.C.

Cir. 2005) (applying principle to a Rule 12(b)(1) motion). Nevertheless, the Court need not accept

inferences drawn by the plaintiff if those inferences are unsupported by facts alleged in the

complaint, nor must the Court accept plaintiff’s legal conclusions.                   Browning v.

Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002) (rule 12(b)(6) case); Food and Water Watch, Inc. v.

Vilsack, 808 F.3d 905, 913 (D.C. Cir. 2015) (rule 12(b)(1) case).

          Under Rule 12(b)(1), the plaintiff bears the burden of establishing jurisdiction by a

preponderance of the evidence. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992); Shekoyan

v. Sibley Int’l Corp., 217 F. Supp. 2d 59, 63 (D.D.C. 2002). “Federal courts are courts of limited

jurisdiction,” and the law “presume[s] that a cause lies outside this limited jurisdiction.” Kokkonen

v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994); see also Gen. Motors Corp. v.

EPA, 363 F.3d 442, 448 (D.C. Cir. 2004) (“As a court of limited jurisdiction, we begin, and end,

with an examination of our jurisdiction.”). “[B]ecause subject-matter jurisdiction is ‘an Art[icle]

III as well as a statutory requirement . . . no action of the parties can confer subject-matter

jurisdiction upon a federal court.’” Akinseye v. District of Columbia, 339 F.3d 970, 971 (D.C.

Cir. 2003), quoting Ins. Corp. of Ir., Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702

(1982).

                                                 5
         Case 1:19-cv-03456-ABJ Document 21 Filed 11/13/20 Page 6 of 13




        When considering a motion to dismiss for lack of jurisdiction, unlike when deciding a

motion to dismiss under Rule 12(b)(6), the court “is not limited to the allegations of the complaint.”

Hohri v. United States, 782 F.2d 227, 241 (D.C. Cir. 1986), vacated on other

grounds, 482 U.S. 64 (1987). Rather, “a court may consider such materials outside the pleadings

as it deems appropriate to resolve the question [of] whether it has jurisdiction to hear the case.”

Scolaro v. D.C. Bd. of Elections & Ethics, 104 F. Supp. 2d 18, 22 (D.D.C. 2000), citing Herbert

v. Nat’l Acad. of Scis., 974 F.2d 192, 197 (D.C. Cir. 1992); see also Jerome Stevens Pharms., Inc.

v. FDA, 402 F.3d 1249, 1253 (D.C. Cir. 2005).

                                             ANALYSIS

   I.      Counts One, Two, and Four

        Under the INA, there are three categories of aliens in the United States: “admitted,”

8 U.S.C. § 1101(a)(13)(A); “paroled,” 8 U.S.C. § 1182(d)(5)(A), 8 C.F.R. § 212.5; and

“inadmissible” (neither admitted nor paroled). 8 U.S.C. § 1182(a)(6)(A)(i). An alien may seek to

adjust his status to that of a permanent resident if he falls into one of the first two categories.

8 U.S.C. § 1255(a); see also Immigrant Legal Res. Ctr., Parole in Immigration Law 1–3 (2016).

Under a grant of authority from DHS, USCIS is permitted to perform this status adjustment, unless

the alien is subject to deportation or removal proceedings. 8 C.F.R. §§ 245.2(a)(1); 1245.2(a)(1).

If an alien is subject to such a proceeding, the agency’s authority to adjust his status depends on

whether the individual is considered to be an “arriving alien.”

        An “arriving alien” is defined as:

               [A]n applicant for admission coming or attempting to come into the United
               States at a port-of-entry . . . . An arriving alien remains an arriving alien
               even if paroled pursuant to section 212(d)(5) of the Act, and even after any
               such parole is terminated or revoked. However, an arriving alien who was
               paroled into the United States before April 1, 1997, or who was paroled into

                                                  6
         Case 1:19-cv-03456-ABJ Document 21 Filed 11/13/20 Page 7 of 13




                the United States on or after April 1, 1997, pursuant to a grant of advance
                parole which the alien applied for and obtained in the United States prior to
                the alien's departure from and return to the United States, will not be treated,
                solely by reason of that grant of parole, as an arriving alien under [8 U.S.C.
                § 1225(b)(1)(A)(i)].

8 C.F.R. § 1.2. This is the distinction of relevance to this case.

        If an “arriving alien” is subject to deportation or removal proceedings, USCIS has

exclusive jurisdiction over his adjustment application.              8 U.S.C. § 1255(a); 8 C.F.R.

§ 1245.2(a)(1). But an immigration judge in the Department of Justice’s Executive Office for

Immigration Review (“EOIR”) has exclusive jurisdiction over any adjustment application filed by

a non-arriving alien. 8 C.F.R. § 1245.2(a)(1)(i). If an alien’s requested adjustment is denied by

an immigration judge, he may appeal the decision to the Board of Immigration Appeals. See

8 C.F.R. §§ 1003.1(b), 1003.3(a). And an unsuccessful applicant may appeal an adverse decision

of the BIA “on limited grounds[] to the relevant circuit court of appeals.”              Jafarzadeh v.

Duke, 270 F. Supp. 3d 296, 306 (D.D.C. 2017); see 8 U.S.C. § 1252(b)(2). That would be an

applicant’s sole avenue for relief; “[t]o the extent Congress decided to permit judicial review of a

constitutional or legal issue bearing upon the denial of adjustment of status, it intended for the

issue to be raised to the court of appeals during removal proceedings.”                            Lee v.

USCIS, 592 F.3d 612, 620 (4th Cir. 2010) (emphasis in original).

        Defendant has moved to dismiss the claims challenging the agency’s denial of plaintiff’s

request for status adjustment. It maintains that since he is not an “arriving alien,” plaintiff’s request

should have been submitted to an immigration judge in the EOIR, in a process that would not be

reviewable by this Court. Def’s. Mem. at 7. Defendant also argues that plaintiff must first exhaust

his administrative remedies in order for there to be any final, and therefore reviewable, agency

action in the instant case. Id.

                                                   7
         Case 1:19-cv-03456-ABJ Document 21 Filed 11/13/20 Page 8 of 13




       The Court agrees with defendant that plaintiff does not meet the definition of an “arriving

alien,” because he left the United States on August 11, 2011, under a grant of advance parole which

he sought and obtained before he left. See Ex. B to Pl.’s Mot. for Partial Summ. J. [Dkt. 13-5]

(“Parole Authorization”) at 1. The Miscellaneous and Technical Immigration and Naturalization

Amendments Act of 1991 (“MTINA”) states that a TPS beneficiary who travels under advance

parole approved by DHS returns to the United States with the same immigration status that was in

effect when he left. Pub. L. 102-232 § 304(c), 105 Stat. 1733, 1749, codified at 8 U.S.C. § 1101 et

seq. Furthermore, plaintiff remains subject to the deportation order issued in 1994, First Am.

Compl. ¶ 6, notwithstanding the fact that he has remained in the United States as a TPS beneficiary.

       Because a status adjustment application submitted by a non-arriving alien subject to

deportation proceedings must be submitted to an immigration judge, see 8 C.F.R.

§§ 1240.1(a)(1)(ii); 1245.2(a)(1)(i), and the denial of a request must be appealed to the Board of

Immigration Appeals, see 8 C.F.R. §§ 1003.1(b), 1003.3(a), and then a circuit court, see 8 U.S.C.

§ 1252(b)(2), this Court lacks the power to review plaintiff’s status or grant the relief he seeks.

See Meza v. Cuccinelli, 438 F. Supp. 3d 25, 32 (D.D.C. 2020) (dismissing on jurisdictional grounds

an APA challenge to the USCIS’s denial of a request to adjust the status of a non-arriving alien

subject to deportation).

        The Meza court found the plaintiff’s lawsuit to be premature since he had not yet exhausted

his administrative remedies and received a final decision, see id. at 31, 34, and it pointed out that

review could only take place in the Court of Appeals in any event. Se id. at 32, 35. In that case,

as here, there was no ongoing removal proceeding underway, but the court pointed out that there

were administrative remedies available since the plaintiff could move to reopen his removal

proceedings and adjudicate his adjustment of status application in that forum. Id. at 34.

                                                 8
          Case 1:19-cv-03456-ABJ Document 21 Filed 11/13/20 Page 9 of 13




        In reaching its determination, the Meza court reviewed the applicable circuit court

precedent and observed: “the courts that have considered this issue – including the D.C. Circuit –

have found that in general, district courts lack subject matter jurisdiction to review the denial of

an adjustment of status application if there is a removal proceeding through which the plaintiff

may seek relief.”      Id. at 32, citing, inter alia, Maalouf v. Wiemann, No. 09-5394,

2010 WL 4156654, (D.C. Cir. May 17, 2010); Randall v. Meese, 854 F.2d 472, 480–81 (D.C.

Cir. 1988). 4

        In Maalouf, the D.C. Circuit reviewed the dismissal of a challenged USCIS determination

that plaintiff was ineligible for adjustment of status. 2010 WL 4156654, at *1. The court held the

dismissal was proper because the case before the district court was “not ripe for judicial review

while removal proceedings [were] pending against [the plaintiff].” Id.

        The D.C. Circuit has long adhered to this “strand of the ripeness doctrine.”

Randall, 854 F.2d at 481. In that 1988 case, the plaintiff sought review of an adjustment status

decision made by an Immigration and Naturalization Service (“INS”) district director. Id. at

475–77. The court agreed it was right to dismiss the complaint at that preliminary stage as “judicial

appraisal . . . is ‘likely to stand on much surer footing’ when the deportation proceedings have

concluded, and in the interim, [the plaintiff] faces ‘no irremediable adverse consequence’” because

her appeal to the BIA was pending. 854 F.2d at 481 (internal citation omitted). The court

emphasized that while “[i]ndividuals are entitled to a fair opportunity to be heard before adverse

action is taken against them,” id. at 480 n.15, such an opportunity is present if there is a “normal


4      See also Jama v. DHS, 760 F.3d 490, 497 (6th Cir. 2014); Cabaccang v. USCIS,
627 F.3d 1313, 1317 (9th Cir. 2010); Howell v. INS, 72 F.3d 288, 293 (2d Cir. 1995);
Massignani v. INS, 438 F.2d 1276, 1277 (7th Cir. 1971); Ahlijah v. Nielsen,
755 F. App’x 290, 290 (4th Cir. 2019).

                                                 9
         Case 1:19-cv-03456-ABJ Document 21 Filed 11/13/20 Page 10 of 13




appeal route” assuring any “eventual court review will be enlightened by a full record, including

the Board of Immigration Appeals’ decision, and that this court avoids premature blockage of, or

interference with, regulatory actions Congress has assigned to other government bodies.”

Id. at 482.

        Plaintiff complains that USCIS erred when it denied his application to adjust his status on

the grounds that he had not been inspected and “paroled” into the United States because, in fact,

he was “paroled” when he returned from his 2016 trip. Plaintiff appears to misconstrue the letter;

the agency commented that while he may have been paroled at the time of his entry in 2016, he

was not at the time of his last entry, years before his 2016 departure. USCIS Decision at 1. While

the agency was not particularly clear about this, it appears that it was addressing whether he met

the definition of “arriving alien,” as that was the operative question, rather than plaintiff’s current

parole status. And the agency did point out that plaintiff was subject to a deportation order. In

other words, the facts that plaintiff highlights are irrelevant to the resolution of this case; the

inquiry for purposes of the pending motion is whether plaintiff, who for many years has been

subject to deportation proceedings, could be considered an “arriving alien” on August 11, 2016.

That is what determines whether USCIS could take up his request and whether its denial could

then be challenged in district court. 5      Furthermore, plaintiff is not left without recourse;

administrative remedies, such as moving to reopen his removal proceedings, would allow him to




5       Plaintiff’s confusion is somewhat understandable because the letter described plaintiff as
“ineligible” for adjustment as a matter of law instead of casting its decision in terms of the
availability of relief through USCIS. The dismissal of his claims here should not be interpreted as
a finding with respect to whether he would be eligible if he made the same request to the
appropriate authorities.


                                                  10
           Case 1:19-cv-03456-ABJ Document 21 Filed 11/13/20 Page 11 of 13




seek adjustment of his immigration status. See Meza, 438 F. Supp. 3d at 34–35, citing 8 U.S.C.

§ 1229a.

          For these reasons, defendant’s motion to dismiss Counts One, Two, and Four for lack of

subject matter jurisdiction will be granted and plaintiff’s partial motion for summary judgment on

these counts will be denied.

    II.      Count Three

          Plaintiff has challenged the addition of Footnote 19 to the USCIS Policy Manual in

December 2019. First Am. Compl. at 8–9. Defendant argues that plaintiff does not have standing

to raise this issue because Footnote 19 was added five months after the denial of plaintiff’s Form

I-485 adjustment application, and it goes on to maintain that the footnote is not the sort of

“legislative rule” that requires notice and comment rulemaking under the APA. Def’s Mem.

at 2–3. Because the Court agrees that plaintiff lacks standing to bring this claim, it will not reach

the merits of whether Footnote 19 is a legislative or interpretive rule.

          “To state a case or controversy under Article III, a plaintiff must establish standing.” Ariz.

Christian Sch. Tuition Org. v. Winn, 563 U.S. 125, 133 (2011), citing Allen v.

Wright, 468 U.S. 737, 751 (1984); see also Lujan, 504 U.S. at 560. Standing is a necessary

predicate to any exercise of federal jurisdiction, and if it is lacking, then the dispute is not a proper

case or controversy under Article III, and federal courts have no subject-matter jurisdiction to

decide the case. Dominguez v. UAL Corp., 666 F.3d 1359, 1361 (D.C. Cir. 2012); see also La Botz

v. FEC, 61 F. Supp. 3d 21, 27 (D.D.C. 2014), quoting Haase v. Sessions, 835 F.2d 902, 906

(D.C. Cir. 1987 (“The defect of standing is a defect in subject matter jurisdiction . . . properly

brought under [Federal] Rule [of Civil Procedure] 12(b)(1).”).



                                                   11
        Case 1:19-cv-03456-ABJ Document 21 Filed 11/13/20 Page 12 of 13




       To establish constitutional standing, a plaintiff must demonstrate that (1) he has suffered

an “injury-in-fact” that is “concrete and particularized” and “actual or imminent”; (2) the injury is

“fairly traceable” to the challenged action of the defendant; and (3) it is “likely, as opposed to

merely speculative, that the injury will              be redressed by a favorable decision.”

Lujan, 504 U.S. at 560–61 (internal quotation marks omitted); see also Friends of the Earth, Inc.

v. Laidlaw Envtl. Servs., 528 U.S. 167, 180–81 (2000). “The party invoking federal jurisdiction

bears the burden of establishing” standing. Lujan, 504 U.S. at 561.

       Plaintiff advances the position that because USCIS failed to undertake notice and comment

rulemaking and publish changes in the Federal Register, First Am. Compl. ¶¶ 31–34, any action

by a USCIS employee on his adjustment application traceable to Footnote 19 would be “invalid.”

Id. ¶ 36. But USCIS denied plaintiff’s request to adjust his immigration status on July 11, 2019,

five months before the change was made to the Policy Manual. See USCIS Decision at 1. Plaintiff

has not alleged that he was injured by the subsequent change to the policy, or that striking down

the revision to the Policy Manual would redress his injury: the denial of the change in immigration

status by USCIS. See First Am. Compl. ¶ 22. Because the Court finds that plaintiff cannot

demonstrate causation or redressability and lacks standing to bring a claim challenging the

sufficiency of USCIS process under the APA, it will dismiss Count Three for lack of subject matter

jurisdiction under Fed. R. Civ. P. 12(b)(1).

                                         CONCLUSION

       Because plaintiff returned to the United States in August 2016 with the same status he held

upon his departure, plaintiff is not an “arriving alien” under the INA. Therefore, as a TPS

beneficiary subject to removal proceedings, plaintiff has not exhausted his administrative remedies

for seeking an adjustment in immigration status by pressing his claim in the appropriate forum,

                                                 12
        Case 1:19-cv-03456-ABJ Document 21 Filed 11/13/20 Page 13 of 13




and this Court would lack jurisdiction to review a final determination in any event. Plaintiff was

required to present his request to the immigration court, and not USCIS, and this Court would lack

jurisdiction to review the result of any determination on the request for adjusted status.

Furthermore, plaintiff lacks standing to bring his APA claim.

       Defendant’s motion to dismiss the complaint in its entirety for lack of subject matter

jurisdiction will be GRANTED, and plaintiff’s motion for partial summary judgment will be

DENIED. 6 Because the Court lacks subject matter jurisdiction over plaintiff’s case, defendant’s

alternative motion to transfer will be DENIED AS MOOT.

       A separate order will issue.




                                              _______________________
                                              AMY BERMAN JACKSON
                                              United States District Judge

DATE: November 13, 2020




6      Given its rulings disposing of all of plaintiff’s claims, the Court need not address
defendant’s argument that plaintiff’s claim should be seen as an unreviewable collateral attack on
the 1994 deportation order that has been stayed by virtue of his status as a TPS beneficiary. Def.’s
Mem. at 8–9. And, that does not appear to be a fair characterization of plaintiff’s complaint.

                                                13
